 

b 2:18-cr-20533-VAR-MKM ECF No. 75, PagelD.457 Filed 04/06/20 Page 1 of 3

3

Y-b- 26
Uneled Steles Case NO /%-2058%
V Hon. Vicdone A. Poloerts

Michae| hands

Molin for Release on ord

Now Comes Michael Hinds Pro SA And here Ly Moves
His Honorable Court Poreoant to 18 USC SIS (b)
to TeWoke the proc oder of “Detenthon \isoue) ny Mis
Matter and Tequest Haat the. Coorvl acder wn Teleased
Cn loand Pendking the Feaduhon of thie (nedle r
Pursver to Gc B142l0 x1 Suppor} Or Mis
Moton tds States the Fotlouinge .
Lids 16 @ Norm-Vielent snevek ert FOC Milon, Fer
Milan hos an outbreak of the Corona Views» Hinds
lo a lnigner nok inmate dokostined Medical Issues,
Hyper tension, Gethma and pre-diabetes. Hinds Poses
No dorogr tO Guy Person Of the Communrhy, Nor 15
Hinds & Pliokt Tok.
Porssont te 18 OSC BH2(C) thnk to Feveskig
For the Coort t0 allan a thid party (elease tohiy
Mother house, foe hore Conf ne Ment and Gera ntine.

 

 

 

 
 

 

i
!
!
:
1
|
i

) ns on ln

Cage 2:18-cr-20533-VAR-MKM ECF No. 75, PagelD.458 Filed 04/06/20 Page 2 of 3

e

Se Court loelieues

 

 

 

 

| Chere are Ger Condehen Sohn aS Rhechyonic Of Chae
Menrtoring Lone Wold Prevent any Concem of
Yaloee. +o A Ppar oe respect Fully Fequests this

\ \herorable Coort to ’

rovrt My eleose vols Ceny Condibtars
o le Nectsoary to assure my

‘Gepearonce in Coot andor the sakety OF the Community

‘LespedfoilySobmnted,
Mido’ Hirds
Pos Bor | eo
Milan, ma U<|60
FOL

 
 

      
 

  

Mucho Hinis

NAME

Sle 1024.

REG. NO.
oO

‘6 FEDERAL DETENTION CENTER
© P.O. BOX 1000
& MILAN, MICHIGAN 48160

 

ete ‘ RS
ag ES 8
L 4 eB Ge
® :
The

Case 2:18-cr-20533-VAR-MKM ECF No. 75, PagelD.459 Filed 04/06/20 Pa

2

% 2

am

 

PETROPLER May Re

Cn ARP GQURM ASR oe do

ESS

Uneed states District Cove
OF ee OF the Cleck
Zl Wo. Lafayette Gud- Com Se

APR 2§ 2020
CLE
fidpl pal pball lirs'galnOr HOPS,

 

 

 
